DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Response to Amendment
The amendment filed October 15, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome the objections previously set forth in the Final Office Action mailed April 16, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 4-11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prausnitz et al. (USPN 6743211) in view of Ignon et al. (US 2009/0192442).
Regarding claim 1, Prausnitz teaches a method for treating a skin surface of a patient (Figure 13B), the method comprising: placing a working end of a skin treatment device (device 130) against a portion of the skin surface of the patient (Figure 13B), wherein the skin treatment device comprises: the working end that includes a plurality of needles (microneedles 140) configured to engage and penetrate the skin surface (Figure 13B) and positioned on a plane parallel to a peripheral lip (rim 139) on the working end of the skin treatment device (Figure 13B), the plurality of needles located along an interior area defined by the peripheral lip (Figure 13B); causing the plurality of needles to penetrate the skin surface (Figure 13B; “Suction can be used to hold the skin in place during the insertion of the microneedle, limiting the deflection and deformation of skin in contact with the tips of the microneedles.” [Col 13, line 16]); delivering a treatment material to the working end via at least one delivery conduit (“an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140” [Col 13, line 58]; wherein the “delivery conduit’ is considered to be inner cylinder 134 through microneedles 140); removing material from the working end via at least one vacuum conduit (outer cylinder 132) when the at least vacuum conduit is secured to a suction source and said suction source is activated (“Vacuum is induced in the space between the cylinders.” [Col 13, line 54]; “The suction may also enhance systemic delivery of drug by increasing blood flow in the area of administration via the microneedles, or may enhance withdrawal of interstitial fluid or blood for analysis/sensing” [Col 13, line 21]); wherein the at least one delivery conduit and the at least one vacuum conduit are both in fluid communication with the interior area when the skin treatment device is in use (Figure 13B); and retracting the 
Prausnitz fails to explicitly teach removing spent treatment material and other waste from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated. Ignon teaches a method for treating a skin surface of a patient (“method of treating the skin” [0032]), the method comprising placing a working end of a skin treatment device against a portion of the skin, delivering a treatment material to the working end, and simultaneously removing spent treatment material and other waste from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated (“the method comprises moving the handpiece assembly along a person's skin and activating the suction source to remove a volume of waste materials from the distal end of the tip and to simultaneously deliver a volume of the treatment fluid to the distal end of the tip.” [0032]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Prausnitz to include removing spent treatment material and other waste from the working end via at least one vacuum conduit based on the teachings of Ignon to remove debris from the treatment site in order to improve the cleanliness of the method (Ignon [0025]). 

Regarding claim 4, modified Prausnitz teaches the method of Claim 1, wherein the skin treatment device comprises a handpiece assembly (proximal portion of device 130; Figure 13B), wherein the handpiece assembly comprises the at least one delivery conduit (inner cylinder 134 having microneedles 140) and the at least one vacuum conduit (outer cylinder 132).


Regarding claim 6, modified Prausnitz teaches the method of Claim 5, wherein each of the needles (microneedles 140) terminates at a location below the peripheral lip (rim 139) along a longitudinal axis of the skin treatment device (Figure 13B; wherein “below” has been interpreted as proximal to the peripheral rim).

Regarding claim 7, modified Prausnitz teaches the method of Claim 1, wherein the plurality of needles is movable along a longitudinal axis of the skin treatment device in order to penetrate the skin surface and to retract from the skin surface (“device can be designed to have the inner cylinder 134 and microneedles 140 in a position fixed or movable with respect to the outer cylinder 132.” [Col 13, line 61]).

Regarding claim 8, modified Prausnitz teaches the method of Claim 1, wherein at least one of the needles (microneedles 140) is hollow (“The microneedles can be…hollow” [Col 5, line 63]).

Regarding claim 9, modified Prausnitz teaches the method of Claim 8, wherein delivering a treatment material comprises at least partially delivering the treatment material through at least one hollow needle (“an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140” [Col 13, line 59]).

Regarding claim 10, modified Prausnitz teaches the method of Claim 1, further comprising delivering energy to the skin surface via the skin treatment device (“Essentially all of 

Regarding claim 11, Prausnitz teaches a method for treating a skin surface of a subject (Figure 13B), the method comprising: placing a working end of a skin treatment device (device 130) against a portion of the skin surface of the patient (Figure 13B), wherein the working end includes a plurality of needles (microneedles 140) configured to engage and penetrate the skin surface (Figure 13B); causing the plurality of needles to penetrate the skin surface (Figure 13B; “Suction can be used to hold the skin in place during the insertion of the microneedle, limiting the deflection and deformation of skin in contact with the tips of the microneedles.” [Col 13, line 16]); delivering a treatment material to the working end via at least one delivery conduit “an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140” [Col 13, line 58]; wherein the “delivery conduit’ is considered to be inner cylinder 134 through microneedles 140); removing material from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated least vacuum conduit is secured to a suction source and said suction source is activated (“Vacuum is induced in the space between the cylinders.” [Col 13, line 54]; “The suction may also enhance systemic delivery of drug by increasing blood flow in the area of administration via the microneedles, or may enhance 
 Prausnitz fails to explicitly teach removing spent treatment material and other waste from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated. Ignon teaches a method for treating a skin surface of a patient (“method of treating the skin” [0032]), the method comprising placing a working end of a skin treatment device against a portion of the skin, delivering a treatment material to the working end, and simultaneously removing spent treatment material and other waste from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated (“the method comprises moving the handpiece assembly along a person's skin and activating the suction source to remove a volume of waste materials from the distal end of the tip and to simultaneously deliver a volume of the treatment fluid to the distal end of the tip.” [0032]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Prausnitz to include removing spent treatment material and other waste from the working end via at least one vacuum conduit based on the teachings of Ignon to remove debris from the treatment site in order to improve the cleanliness of the method (Ignon [0025]). 

handpiece assembly (proximal portion of device 130; Figure 13B), wherein the handpiece assembly comprises the at least one delivery conduit (inner cylinder 134 having microneedles 140) and the at least one vacuum conduit (outer cylinder 132).

Regarding claim 15, modified Prausnitz teaches the method of Claim 11, wherein the plurality of needles (microneedles 140) is positioned within a peripheral lip (rim 139) of the working end (Figure 13B).

 	Regarding claim 16, modified Prausnitz teaches the method of Claim 15, wherein each of the needles (microneedles 140) terminates at a location below the peripheral lip (rim 139) along a longitudinal axis of the skin treatment device (Figure 13B, wherein “below” has been interpreted as proximal to the peripheral rim).

Regarding claim 17, modified Prausnitz teaches the method of Claim 11, wherein the plurality of needles is movable along a longitudinal axis of the skin treatment device in order to penetrate the skin surface and to retract from the skin surface (“device can be designed to have the inner cylinder 134 and microneedles 140 in a position fixed or movable with respect to the outer cylinder 132.” [Col 13, line 61]).

Regarding claim 18, modified Prausnitz teaches the method of Claim 11, wherein at least one of the needles (microneedles 140) is hollow (“The microneedles can be…hollow” [Col 5, line 63]).



Regarding claim 20, modified Prausnitz teaches the method of Claim 11, further comprising delivering energy to the surface skin via the skin treatment device (“Essentially all of the microneedle devices and methods described herein can be adapted to vibrate the microneedles and/or the skin to further facilitate penetration. The vibration can be effected to move the microneedles perpendicular and/or parallel to the surface of the biological barrier, and/or at an orientation thereinbetween. The vibration motion can be induced using known techniques, the most common of which is coupling the microneedle or array thereof to a piezoelectric transducer that can provide the vibratory motion. Such a transducer can be bonded directly to the array or can be bonded to a reservoir, thereby utilizing the acoustic transmission properties of the reservoir contents (e.g., an aqueous drug solution) to transmit vibration to the microneedles.” [Col 17, line 31-44]).

Claims 2-3 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prausnitz et al. (USPN 6743211) in view of Ignon et al. (US 2009/0192442) as applied in claims 1 and 11 above, and further in view of Mulholland (US 2007/0149991). 
Regarding claims 2-3, modified Prausnitz teaches the method of Claim 1. Modified Prausnitz fails to explicitly teach the working end comprises a removable tip, and the plurality of needles are positioned on the removable tip. Mulholland teaches a method for treating a skin surface of a patient ([0014]) comprising placing a working end of a skin treatment device against a portion of the skin surface (“The hand piece and tip is placed over the skin with direct contact 

Regarding claims 12-13, modified Prausnitz teaches the method of Claim 11. Modified Prausnitz fails to explicitly teach the working end comprises a removable tip, and the plurality of needles are positioned on the removable tip. Mulholland teaches a method for treating a skin surface of a patient ([0014]) comprising placing a working end of a skin treatment device against a portion of the skin surface (“The hand piece and tip is placed over the skin with direct contact of the needle tip with the skin.” [0020]); wherein the skin treatment device (needle-based device 12; Figure 1) comprises a working end comprising a removable tip (needle tip 12b; “The tip of the reciprocator device has a screw on tip to which the needle tip attaches.” [0015]), wherein a plurality of needles (plurality of needles 12d) are positioned on the removable tip (“The working tip of the Pixelator.TM. reciprocator or needle-based device is the needle tip. It is a series of a number of needles in a desired array, typically 12 needles, two rows of 6 needles affixed in a rectangle, to a long stainless steel shaft and it screws onto the tip of the handpiece or headpiece” [0016]). At the time of the invention, it would have been obvious to one having 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LEAH J SWANSON/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783